UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6702



BRUCE ALLEN GAYNOR,

                                              Plaintiff - Appellant,

          versus

GEORGE ALLEN; DONALD BEYERS; JERRY W. KILGORE;
JAMES S. GILMORE, III; RONALD J. ANGELONE;
EDWARD C. MORRIS; JOHN M. JABE, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.     Claude M. Hilton, District
Judge. (CA-96-223-AM)

Submitted:   November 21, 1996            Decided:   December 3, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Allen Gaynor, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for a temporary restraining order or a preliminary injunc-

tion enjoining the enforcement of an amendment to the prison regu-

lation governing personal property. To the extent that Appellant

appeals from the court's denial of a temporary restraining order,
that order is not appealable. See Virginia v. Tenneco, Inc., 538
F.2d 1026, 1029-30 (4th Cir. 1976). We have reviewed the record and

the district court's opinion and find no abuse of discretion and no

reversible error. See Direx Israel, Ltd. v. Breakthrough Medical
Corp., 952 F.2d 802, 812-13 (4th Cir. 1991). Accordingly, we affirm

the denial of preliminary injunctive relief on the reasoning of the

district court. Gaynor v. Allen, No. CA-96-223-AM (E.D. Va. Feb.

22, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2